DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

	           An examiner’s amendment to the record appear below. Should the change and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for examiner’s amendment was given in a telephone interview with 3, Reg. No. 42,325 on 07/01/2022 to put the case in condition for allowance. 
The Claims are amended, as presented below, to adopt the changes provided by Applicant’s representative on 07/01/2022. 

IN THE CLAIMS:

The listings of claims below will replace all prior versions, and listings, of claims in the application as follows:



1. (Currently Amended) An artificial intelligence device for providing a voice recognition service, the artificial intelligence device comprising:
a microphone configured to receive a voice command;
a memory configured to store an error analysis model for inferring an error cause of voice recognition;
an output unit; and
a processor configured to: 
determine whether voice recognition of the voice command has failed based on the voice command and voice recognition surrounding information, 
acquire the error cause from the voice recognition surrounding information using the error analysis model, and 
control the output unit to output the acquired error cause and a guide voice for inducing removal of the error cause
.

2. (Original) The artificial intelligence device of claim 1, wherein the voice command is uttered by a user near the artificial intelligence device to command the artificial intelligence device to perform an operation.

3. (Canceled).

4. (Currently Amended) The artificial intelligence device of , wherein the error analysis model is an artificial neural network learned by a deep learning algorithm or a machine learning algorithm. 

5. (Original) The artificial intelligence device of claim 4, wherein the error analysis model is learned through supervised learning, and
wherein a training data set used to train the error analysis model includes the voice recognition surrounding information, failure or success labeled therewith and the error cause.

6. (Currently Amended) The artificial intelligence device of , wherein the memory is further configured to store a voice guide table including a plurality of error causes and a plurality of guide voices respectively corresponding to the plurality of error causes, and
wherein the processor is further configured to control the output unit to output a corresponding guide voice from the voice guide table that corresponds to the acquired error cause along with the error cause.

7. (Original) The artificial intelligence device of claim 1, further comprising: 
a communication unit configured to perform communication with an artificial intelligence server,
wherein the processor is further configured to receive the error analysis model from the artificial intelligence server and store the error analysis model in the memory.

8. (Original) The artificial intelligence device of claim 1, wherein the processor is further configured to determine that the voice recognition has failed when a voice signal of the voice command is not converted into text.

9. (Original) The artificial intelligence device of claim 1, wherein the processor is further configured to determine that the voice recognition has failed when a voice signal of the voice command is converted into text and an intention of the converted text is not determined.

10. (Original) The artificial intelligence device of claim 1, wherein the processor is further configured to: 
acquire an intention of the voice command, and
perform an operation corresponding to the acquired intention, when the voice recognition of the voice command has succeeded.

11. (Currently Amended) A method of operating an artificial intelligence device for providing a voice recognition service, the method comprising:
acquiring, via a microphone included in the artificial intelligence device, a voice command and voice recognition surrounding information;
determining, via a processor included in the artificial intelligence device, whether voice recognition of the voice command has failed;
acquiring, via the processor, an error cause from the voice recognition surrounding information using an error analysis model for inferring an error cause of voice recognition, when the voice recognition has failed; and
outputting, via an output unit included in the artificial intelligence device, the acquired error cause and a guide voice for inducing removal of the error cause
.

12. (Original) The method of claim 11, wherein the voice command is uttered by a user near the artificial intelligence device to command the artificial intelligence device to perform an operation.

13. (Canceled).

14. (Currently Amended) The method of , wherein the error analysis model is an artificial neural network learned by a deep learning algorithm or a machine learning algorithm. 

15. (Original) The method of claim 14, wherein the error analysis model is learned through supervised learning, and
wherein a training data set used to train the error analysis model includes the voice recognition surrounding information, failure or success labeled therewith and the error cause.

16. (Currently Amended) The method of , further comprising: 
storing a voice guide table including a plurality of error causes and a plurality of guide voices respectively corresponding to the plurality of error causes,
wherein the outputting comprises outputting a corresponding guide voice from the voice guide table that corresponds to the acquired error cause along with the error cause.

17. (Original) The method of claim 11, further comprising:
receiving, via a communication unit included in the artificial intelligence device, the error analysis model from an artificial intelligence server; and 
storing the error analysis model in a memory.

18. (Original) The method of claim 11, wherein the voice recognition is determined to have failed when a voice signal of the voice command is not converted into text.

19. (Original) The method of claim 11, wherein the voice recognition is determined to have failed when a voice signal of the voice command is converted into text and an intention of the converted text is not determined.

20. (Original) The method of claim 11, further comprising: 
acquiring an intention of the voice command; and 
performing an operation corresponding to the acquired intention, when the voice recognition of the voice command has succeeded.


--End--


Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
The closest prior art, Ro et al. (US 10,803,863 B2), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of determine whether voice recognition of the voice command has failed based on the voice command and voice recognition surrounding information, acquire the error cause from the voice recognition surrounding information using the error analysis model, and control the output unit to output the acquired error cause and a guide voice for inducing removal of the error cause , as recited in such manners in each of independent claims 1 and 11. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-2, 4-12 and 14-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957. The examiner can normally be reached M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193